 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    PAMELA RAGHEBI and AFSHIN
      RAG HEB I,
 9                                                            Case No. 2:19-cv-1885-BJR
                                      Plaintiffs,
10
              v.                                              ORDER HOLDING CASE IN
11                                                            ABEYANCE FOR 30 DAYS.
      MICHAEL R. POMPEO, et al.,
12                           Defendants.

13
             The Parties having so stipulated and agreed, the Court hereby ORDERS that this action
14
     shall be held in abeyance for 30 days from the date of this Order, and that parties shall file a Joint
15
     Status Report with the Court on or before the conclusion of the 30-day period. The Court hereby
16
     VACATES the response and reply deadlines as to Defendants' motion to dismiss and VACATES
17
     its order setting initial discovery deadlines.
18
             IT IS SO ORDERED this 11 1h day of February, 2020.



                                                      B~~
19

20

21                                                    United States District Judge

22

23



     ORDER HOLDING CASE IN
     ABEYANCEFOR30DAYS-l
